 

 

Case 18-25895-RA|\/| Doc 12 Filed 01/03/19 Page 1 of 1

Fill in this information to identify the case:

benton +a./(\l/ LO.Q f Z

Flrst Name Middle Name Last Name

Debtor 2
(SpOU$e, if hling) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Florida

Casenumber le "` JBYS_ erng

(lf known)

 

 

Order on the Application to Have the Chapter 7 Filing Fee Waived

 

After considering the debtor’s Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B), the court
or ers that the application is:

%'V Granted. However, the court may order the debtor to pay the fee in the future if developments in
administering the bankruptcy case show that the waiver was unwarranted

[ ] Denied. The debtor must pay the filing fee according to the following terms:

 

You must pay... On or before this date...
$---_-_ Month /day / year
$ _________
Month / day / year
$ _
Month l day l year
+ $

 

Month / day / year
Tota|

lf the debtor would like to propose a different payment timetable, the debtor must tile a
motion promptly with a payment proposal. The debtor may use Application for lndividuals to
Pay the Filing Fee in lnstallments (Ofticia| Form 103A) for this purpose The court will
consider it.

The debtor must pay the entire filing fee before making any more payments or transferring any
more property to an attorney, bankruptcy petition preparerl or anyone else in connection with the
bankruptcy case The debtor must also pay the entire filing fee to receive a discharge lf the
debtor does not make any payment when it is due, the bankruptcy case may be dismissed and
the debtor’s rights in future bankruptcy cases may be affected.

[ ] Schedu|ed for hearing.
A hearing to consider the debtor’s application will be held

on at AM / PM at

 

Month /day lyear Address of courthouse

 ,/,geny t ;ay>lic

/dl'\ited State§/ Bank{uptcy Judge

lf the debtor does not appear at this hearing, the court

l!ZHi Bythecou
Mon /day/year

    

 

